Citation Nr: 0211278	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  96-44 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected irritable bowel syndrome (IBS) prior to 
December 31, 1954.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected IBS prior to October 18, 
1957.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected IBS prior to November 5, 1990.  

4.  Entitlement to an increased rating for the service-
connected IBS, currently evaluated as 10 percent disabling.







REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This case was initially considered in a June 1946 rating 
decision by the RO that denied the veteran's original claim 
of service connection for a gastrointestinal (GI) disorder as 
a residual of amebic dysentery.  Since the veteran had not 
been contemporaneously notified of this determination and 
apprised of his appellate rights, the claim has been 
determined to have remained in a pending status.  

This appeal also originally came to the Board of Veterans' 
Appeals (Board) from a December 1990 rating decision by the 
RO that again denied the claim of service connection for a GI 
disorder.  

In January 1992, the Board remanded the case to the RO for 
further development of the evidence and for due process 
development.  

In a March 1994 rating decision, the Board reopened the claim 
for service connection for a GI disorder, following the 
submission of new and material evidence, and remanded the 
matter to the RO for further development of the evidence and 
for due process development.  

In May 1995, the Board referred this case for an advisory 
opinion from an Independent Medical Expert.  In July 1995, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development.  

In a decision promulgated in May 1996, the Board granted 
service connection for IBS as a residual of amebic dysentery.  

The RO in a subsequent May 1996 rating decision implemented 
this decision by establishing November 5, 1990 as the 
effective date of the grant of service connection for IBS.  
The RO assigned a 10 percent disability rating from that 
date.  The veteran then appealed for a rating in excess of 10 
percent from 1990 to the present time.  

In a July 1996 decision, the RO denied service connection for 
prostate cancer.  The veteran filed a Notice of Disagreement 
(NOD) with that determination subsequently in July 1996, and 
a Statement of the Case was issued in August 1996.  

However, at a January 1997 hearing on appeal before a Hearing 
Officer at the RO, and in January 1997 statement, the veteran 
withdrew his appeal with respect to the issue of service 
connection for prostate cancer.  Accordingly, this matter is 
not before the Board for the purpose of appellate 
consideration.  

Then, in a March 1999 decision, the RO established March 7, 
1946 as the effective date for the grant of service 
connection for IBS and assigned a noncompensable rating 
through December 30, 1954.  

The RO also assigned a 10 percent rating beginning on 
December 31, 1954 to October 17, 1957; and a noncompensable 
rating beginning on October 18, 1957 to November 4, 1990.  
The veteran also has appealed for higher ratings for each of 
those periods.  



FINDINGS OF FACT

1.  Beginning on March 7, 1946 through December 30, 1954, the 
veteran's IBS is not shown to have been manifested by more 
than slight disturbances of bowel functions that did not 
result in impairment of his health or to have been more than 
moderately disabling under the old rating criteria.  

2.  Beginning on December 31, 1954 through October 17, 1957, 
the veteran's IBS is shown to have been manifested by 
constipation or diarrhea, or alternating constipation and 
diarrhea, with more or less constant pain and distress and to 
have been productive of disability picture that more nearly 
approximated that of severe disablement under the old rating 
criteria.  

3.  Beginning on October 18, 1957 through October 1962, the 
veteran's IBS is not shown to have been manifested by more 
than slight disturbances of bowel functions that did not 
impair his health or to have been more than moderately 
disabling under the old rating criteria.  

4.  Beginning on November 1, 1962, the VA regulations 
applicable to rating IBS were changed and made more favorable 
to claimants.  

5.  Beginning in November 1962 through November 4, 1990, the 
veteran's IBS is not shown to have been manifested by more 
than disturbances of bowel function with occasional episodes 
of abdominal distress or to have been more than mildly 
disabling under the new rating criteria.  

6.  Beginning on November 5, 1990, the veteran's IBS is not 
shown to have been manifested by more than frequent episodes 
of bowel disturbance with abdominal distress or to have been 
more than moderately disabling under the new rating criteria.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected IBS beginning on March 7, 1946 
through December 30, 1954 were not met.  38 U.S.C. § 355 
(1958); The Schedule for Rating Disabilities, 1945 Edition, 
Diagnostic Codes 7319, 7320 (as in effect prior to November 
1962).  

2.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected IBS beginning on 
December 31, 1954 through October 17, 1957 were not met.  38 
U.S.C. § 355 (1958); The Schedule for Rating Disabilities, 
1945 Edition, Diagnostic Codes 7319, 7320 (as in effect prior 
to November 1962).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected IBS beginning on October 18, 1957 
through October 1962 were not met.  38 U.S.C. § 355 (1958); 
The Schedule for Rating Disabilities, 1945 Edition, 
Diagnostic Codes 7319, 7320 (as in effect prior to November 
1962).  

4.  The criteria for the a compensable rating for the 
service-connected IBS from November 1962 through November 4, 
1990 were not met.  38 U.S.C. § 355 (1958)(later renumbered 
to 38 U.S.C. § 1155); 38 U.S.C.A. §§ 5107, 7104 (West 1991 & 
Supp. 2002); The Schedule for Rating Disabilities, 1945 
Edition, Diagnostic Code 7319; 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7319 (as in effect on and after 
November 1962).  

5.  The criteria for the assignment of a current rating 
higher than 10 percent for the service-connected IBS are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7319 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A careful review of the service medical records shows that 
the veteran was treated for acute, moderately-severe 
gastroenteritis in November 1944.  

In mid-August 1945, the veteran was hospitalized in 
Philippine Islands, for treatment of acute dysentery due to 
Endameba histolytica.  In late August, he was transferred to 
another hospital for treatment of acute amebic dysentery due 
to Endameba histolytica, after which he was discharged to 
duty.  

In November and December 1945, the veteran was hospitalized 
for treatment of severe, recurrent amebic dysentery due to 
Endameba histolytica.  A proctoscopic examination showed 
gross amebic ulceration of the bowel.  At the time of 
hospital discharge, he was evacuated to the continental 
United States.

From January to March 1946, the veteran was hospitalized for 
treatment of amebic dysentery caused by Endameba histolytica.  
He was noted to have had 21 months of tropical service in the 
Pacific theater, with a history of a first bout of dysentery 
on Guadalcanal in June 1944, and subsequent attacks on 
Moratoi in December 1944, and Leyte in August 1945.  The 
present illness was noted to have begun in November 1945.  

During his hospital course, the veteran had no diarrhea or 
symptoms of infection with Endameba histolytica.  A 
proctoscopic examination in February was negative.  At the 
time of hospital discharge, he was considered to have 
recovered from the dysentery, and he was released to duty.  

On separation examination in March 1946, the veteran gave a 
history of hospitalization for amebic dysentery for one month 
in August 1945 and for four months from November 1945 to 
March 1946.  An examination of the anus, rectum, and 
abdominal wall and viscera was normal.  The veteran weighed 
173 pounds.  The examiner opined that the veteran met the 
physical standards for discharge from service.  

Post service, in March 1946, the VA received the veteran's 
original claim of service connection for a GI disorder as a 
result of amebic dysentery.  

The post-service evidentiary record is devoid of medical 
document showing treatment of the veteran for GI pathology 
from 1946 to 1953.  

On examination by E. Lovering, M.D., in July 1956, the 
veteran indicated that he was in relatively good health.  He 
gave a history of treatment for colitis by M. Yessian, M.D., 
about a year prior thereto.  He had been on a low-residue, 
non-irritating diet for some time, and the colitis was noted 
to have been under control.  A history of amebic dysentery in 
service in 1945 was noted.  

On examination, the veteran weighed 200.5 pounds, and a 
rectal examination was normal.  The examiner noted that the 
veteran was currently under observation by Dr. Yessian due to 
a history of colitis and opined that such observation should 
be continued.  

On examination by Dr. Lovering on October 18, 1957, the 
veteran indicated that he was in good health with respect to 
pertinent pathology.  His colitis was noted to have been 
under good control during the past year.  A history of amebic 
dysentery in service in 1945 was noted.  

On examination, the veteran weighed 203 pounds, and rectal 
examination was normal.  He was moderately obese and advised 
regarding the problems associated with obesity.  

On examination by Dr. Lovering in December 1958, the veteran 
indicated that he was in good health with respect to 
pertinent pathology.  He currently experienced no difficulty 
with his colitis.  He had considerable gas, with sensitivity 
to spicy foods.  

On examination, the veteran weighed 208.5 pounds, and his 
abdomen was negative.  The examiner noted that the veteran 
had a tendency to be nervous, which in turn aggravated the 
entire GI tract.  He was advised to avoid tension because of 
the past history of colitis.  He was noted to be somewhat 
obese, and to have gained five pounds in the past year.  

In a February 1959 medical certificate, Dr. Yessian noted 
that physical and sigmoidoscopic examinations of the veteran 
had revealed clinical findings and symptomatology of nervous 
diarrhea with mucous diarrhea.  He stated that a review of 
office records indicated that sigmoidoscopic examination of 
the veteran in 1954 had shown patches of mucous and that he 
was treated with a bland diet; psychotherapy included advice 
to the veteran to change the location of his work, and the 
veteran was noted to have improved.  

On examination by Dr. Lovering in June 1961, the veteran gave 
no recent history of colitis, but reported one episode of 
bright red blood in the stool a month ago.  He reported that 
rectal irritation was improved over the previous year.  A 
review of the GI system showed excessive appetite.  

On examination, the veteran weighed 221 pounds, and the 
abdomen was negative.  Rectal examination showed minimal 
rectal irritation.  The doctor recommended barium enema 
studies if further rectal bleeding occurred, as well as 
weight reduction.  

The evidentiary record is devoid of medical documents showing 
treatment of the veteran for GI pathology from 1962 to 1981.  

On a private physical examination in February 1982, the 
veteran was noted to have had yearly employer's physical 
examinations and to have always been a healthy man.  A past 
medical history of amebic dysentery in 1945 and colitis for 
about a year in 1952 was noted.  On examination, the veteran 
weighed 256 pounds, and the abdomen was supple and benign.  A 
stool hematest was negative.  He was advised to lose weight.  

The evidence is devoid of medical records showing treatment 
of the veteran for GI pathology from 1983 to 1989.  

On November 5, 1990, the RO received the veteran's claim of 
service connection for a GI disorder, colitis, as a residual 
on amebic dysentery in service.

On examination on November 29, 1990, J. Sheinfeld, M.D., 
noted that the veteran had recently been diagnosed with 
adenocarcinoma of the prostate.  He currently denied having 
flank pain, GI symptoms, nausea, vomiting and diarrhea.  He 
had intentionally lost some 27 pounds.  His past medical 
history was remarkable for amebic dysentery.  

On examination, the veteran's abdomen was noted to be rotund, 
with active bowel sounds, and no masses, tenderness, or 
organomegaly.  A rectal examination was within normal limits.  
A genitourinary examination was negative for pertinent 
pathology.  

In a statement of April 1991, the veteran reported that he 
was treated for bowel problems by Dr. Yessian in 1954, at 
which time he was reportedly diagnosed with colitis secondary 
to recurrent amebic dysentery and placed on a special diet 
and advised to curtail his activities.  Dr. Lovering 
reportedly found blood in his stool in 1961.  

The outpatient records dated in May 1991 from Dr. Sheinfeld 
indicate that the veteran's bowels were functioning well.  On 
examination, the abdomen was soft and without masses or 
adenopathy.  The veteran was noted to be status-post 
radiation therapy in February 1991 for prostate cancer.  

At a May 1991 hearing before a Hearing Officer at the RO, the 
veteran testified that he had first sought medical treatment 
for GI problems following separation from service from Dr. 
Yessian sometime in 1954.  He said that he experienced some 
pain and episodes of mild GI distress including diarrhea 
between 1946 and 1954, but they were not serious enough to 
cause him to seek medical treatment.  He said that Dr. 
Yessian put him on a strict bland diet in 1954 and prescribed 
medication as well as advised him to decrease certain 
activities.  He said that he currently had periodic GI 
symptoms, on and off, and had to be careful of stressful 
situations, but he currently took no medication and was not 
under medical treatment for GI problems.  

The veteran's wife testified that the veteran had seen Dr. 
Yessian in 1947 for a physical check-up, but that nothing was 
mentioned at that time about his in-service dysentery.  She 
said that, after her marriage to the veteran in 1948, she 
prepared the veteran meals consisting of a bland diet, 
avoiding spices.  The veteran said that he had attempted to 
obtain a report of a 1954 sigmoidoscopic examination that he 
had undergone at a private hospital, but the hospital 
informed him that no such record could be found.  

In statements subsequently in May 1991, the veteran and his 
representative noted that inquiry of several possible sources 
regarding additional medical records of his past treatment by 
Dr. Yessian had produced negative results.  

In a statement of July 1991, M. Pressman, M.D., reported that 
the veteran had been in his care since April 1991 and opined 
that there was a high degree of certainty that the veteran's 
chronic diarrhea was related to his in-service amebic 
dysentery.  

The outpatient records dated in August 1991 from Dr. 
Sheinfeld indicate that the veteran was having good bowel 
movements.  On examination, the abdomen was soft.  

In February 1992, a barium enema performed at a private 
medical facility revealed straightening of the rectum and 
shortening of the sigmoid colon, which was felt to probably 
be related to prior radiation therapy the veteran underwent 
for prostate cancer.  There did not appear to be any mucosal 
polypoid masses in the rectum, sigmoid colon, or elsewhere in 
the large bowel, and there was no evidence of constricting 
lesion.  Periodically, there were segmental contractions of 
the sigmoid colon consistent with mild spasm.  Several 
sigmoid diverticula were also noted.  

In a statement of April 1992, the veteran stated that he 
first sought treatment from Dr. Yessian for GI problems in 
1947.  

On an August 1992 outpatient examination by Dr. Sheinfeld, 
the abdomen was soft, benign and non-tender, and there were 
no palpable masses.  

In a statement of September 1992, Dr. Pressman noted that the 
veteran had had bowel problems since he had amebic colitis in 
service and that he had performed stool cultures and searches 
for ova and parasites, which studies had been negative.  A 
barium enema reportedly showed mild diverticulosis.  

On VA examination in March 1993, the veteran complained of 
having occasional hard stools as well as loose bowel 
movements, urgency of bowel movements, occasional lower 
abdominal discomfort which was relieved by a bowel movement, 
and increased gaseousness.  There was no nausea or vomiting 
or blood in the stool, and appetite was good.  

On examination, the abdomen was soft, with slight tenderness 
in the lower abdomen and no rebound.  There was no guarding 
or abdominal mass.  On rectal examination including 
laboratory tests, the stool was brown and negative for occult 
blood, ova, and parasites.  The veteran currently weighed 259 
pounds.  He was not anemic or malnourished.  

An April 1993 VA endoscopic examination showed mild post- 
radiation changes in the rectum, and an otherwise normal 
colon and cecum.  There were no lesions or diverticula noted 
in the colon and no evidence of colitis.  The examiner 
commented that no further GI work-up was needed.  

On VA examination in May 1993, the veteran was not anemic and 
did not have periodic vomiting or recurrent hematemesis or 
melena.  He complained of having lower abdominal pain for 
approximately one week per month, or 40 times per year.  A 
review of clinical test results showed that the stool had 
been negative for occult blood, ova, and parasites on three 
occasions.  A colonoscopy reportedly showed mild proctitis, 
and the rest of the colon was normal, except for changes 
consistent with radiation.  The diagnoses were those of mild 
colitis likely due to radiation, and likely IBS.  

On an August 1993 outpatient examination by Dr. Sheinfeld, 
the veteran complained of having some rectal urgency, but the 
doctor noted that he had had recent colonoscopy which showed 
some radiation proctitis and no other problems.  

On examination, the abdomen was soft, benign, and non-tender, 
and there were no palpable masses.  The impression was that 
there was no evidence of disease.  

On a January 1994 outpatient examination by Dr. Pressman, the 
veteran weighed 261 pounds.  There were no clinical GI 
findings.  

On a March 1994 outpatient examination by Dr. Sheinfeld, the 
abdomen was soft, benign and non-tender, and there were no 
palpable masses.  The impression was that there was no 
evidence of disease.  

A mid-April 1994 computerized tomography (CT) of the abdomen 
by D. Druckman, M.D., revealed retroperitoneal adenopathy or 
abdominal ascites, cholelithiasis, but no evidence of 
metastatic disease.  

In a statement of July 1994, A. Glicksman, M.D., stated that 
the veteran received radiation therapy for prostate cancer 
from December 1990 through February 1991, during which 
treatment he had a moderate bowel reaction to the radiation, 
with increased frequency of bowel movement.  Following 
completion of the treatment, his bowel movements returned to 
a pre-treatment state, with occasional episodes of diarrhea.  
When last seen in May 1993, he was still having some bowel 
complaints and was again under the care of a 
gastroenterologist.  

On an August 1994 outpatient examination by Dr. Pressman, the 
veteran complained of having gas and abdominal discomfort.  
On examination, he weighed 266 pounds.  An examination of the 
abdomen showed good bowel sounds.  There were no masses.  

On a September 1994 gastroenterological examination by E. 
Feller, M.D., the examiner reviewed the veteran's long 
history of bowel problems from military service to the 
present time.  He was noted to currently use Metamucil and 
bran daily and describe some rectal urgency with occasional 
episodes of incontinence when he had to rush to have a bowel 
movement.  He had had no major cramps, and generally his 
bowel movements were formed.  He had lost no weight, denied 
nausea and vomiting, and stated that his weight had been 
stable.  

On examination, the veteran was in no apparent distress.  The 
abdomen was soft and non-tender, and there were no masses or 
organomegaly.  A rectal examination showed a guaiac negative 
stool.  A flexible fiberoptic examination to 55 centimeters 
was entirely unremarkable about the rectum, with no 
structural abnormalities or mucosal lesions.  The doctor 
commented that the veteran's problem was likely to be more 
annoying than serious.  

On a May 1995 outpatient examination by Dr. Pressman, the 
veteran weighed 266 pounds.  The abdomen was obese, and there 
were no masses.  

In May 1995, W. Clarkston, M.D., rendered an independent 
advisory medical opinion in this case.  After reviewing the 
evidence of record, Dr. Clarkston noted treatment of the 
veteran for dysentery in service, after which he improved and 
did not seek medical care again for this until 1954.  
Following irradiation of prostate carcinoma in 1989-90, he 
suffered radiation proctitis, and a barium enema in 1992 
showed a shortened sigmoid colon, a straightened rectum, 
sigmoid colon spasm, and sigmoid diverticuli.  The doctor 
reviewed medical literature which suggested an association of 
previous amebic dysentery with the later development of IBS 
and ulcerative post-dysenteric colitis.  

On VA examination in August 1995, the examiner reviewed the 
well-documented record which showed that the veteran had been 
treated for amebic dysentery in service and thereafter had 
intermittent bouts of diarrhea with occasional blood until 
1954, when Dr. Yessian treated him for nervous diarrhea with 
a bland diet.  Most recently, he was treated with radiation 
therapy in 1989 for prostate cancer and was felt to have 
radiation proctitis.  Over the years he had noted occasional 
bouts of diarrhea and urgency, sometimes associated with 
lower abdominal cramps (relieved by a bowel movement), and 
primarily exacerbated by nervousness or anxiety.  

The veteran's diarrhea would often alternate with 
constipation of a few days' duration.  His symptoms were 
generally quiescent when he was emotionally well.  He did not 
have occasional blood associated with bowel movements, but he 
had hemorrhoids.  He had no problems with upper GI tract 
function, and the examiner commented that there were no upper 
GI symptoms.  Laboratory tests through 1993 showed no 
evidence of anemia.  

On examination, the veteran weighed 260 pounds, and his 
weight was noted to have been stable over many years.  The 
examination was notable only for mild obesity, and abdominal 
examination was benign except for vague right lower quadrant 
discomfort on deep palpation.  A flexible sigmoidoscopy 
revealed normal-appearing mucosa throughout the descending 
sigmoid and rectosigmoid colon.  There was minimal edema at 
the base of the rectum with some friability and mild 
hemorrhoidal activity.  

The endoscopist's impressions were those of mild and minimal 
radiation proctitis changes and some minimal hemorrhoidal 
activity, with no other findings noted.  The biopsies of the 
rectum were consistent with radiation proctitis.  The 
biopsies of the bowel proximal to the rectum were negative 
for colitis.  An antineutrophil cytoplasmic antibody (ANCA) 
test was negative.  After considering Dr. Yessian's 1959 
medical certificate noting that the veteran had nervous 
diarrhea with mucous diarrhea, the examiner currently 
diagnosed IBS and minimal radiation proctitis.  

On a September 1995 outpatient examination by Dr. Pressman, 
the veteran weighed 261 pounds.  He weighed 265 pounds on 
examination in December, at which time the abdomen was found 
to be obese and without masses or tenderness.  He weighed 272 
pounds on examination in March 1996, and the abdomen was 
without hepatosplenomegaly.  He weighed 264 pounds on 
examination in April.  

In his June 1996 NOD with the 10 percent rating assigned his 
IBS, the veteran contended that he had severe IBS with 
constant abdominal distress and diarrhea.  

In his September 1996 Substantive Appeal, the veteran 
asserted that a 30 percent disability rating was warranted 
under Diagnostic Code 7319 because he had alternating 
diarrhea and constipation.  

In October 1996, the RO requested the veteran to furnish the 
names and addresses of, and dates of treatment by, all 
providers of recent medical treatment for IBS, and to sign 
and submit authorizations for the release to VA of any such 
non-VA medical information.  Received subsequently that month 
from the veteran was a signed form authorizing the VA to 
obtain records of treatment from Dr. Pressman, which records 
were subsequently obtained by the RO and associated with the 
claims folder.  

On December 1996 outpatient examination by Dr. Pressman, the 
veteran weighed 263 pounds.  There were no clinical GI 
findings.  

At the January 1997 hearing on appeal at the RO, the veteran 
and his wife testified about why they believed his IBS was 
more than 10 percent disabling.  He said that he had suffered 
from basically continuous abdominal distress since 1990.  He 
described his current GI symptoms as "diarrhea," consisting 
of two to six bowel movements per day, for a period of three 
to four days, followed by constipation for a day or two, 
after which frequent bowel movements returned.  

The veteran said that he had had some blood with bowel 
movements, that bowel urgency caused him to soil himself 
about once or twice a month, and that he took medication once 
or twice per week for his GI problems prescribed by Dr. 
Pressman.  He said that he did not, to his knowledge, suffer 
from weight loss or anemia.  He denied suffering from 
continuous abdominal discomfort, but said that it was 
frequent, and that it preceded bowel movements.  

The veteran's wife confirmed the accuracy of the veteran's 
statements, adding that he had abdominal pain that was 
relieved by medication and a special diet, and that he 
suffered from constipation which lasted for three or four 
days on occasion.  

In a statement of February 1999, T. DeNucci, M.D., reviewed 
the voluminous evidence of record including Dr. Yessian's 
1959 diagnosis of "nervous diarrhea with mucous diarrhea," 
and stated that the latter, as well as "mucous colitis," were 
older terms to describe IBS, from which the veteran currently 
suffered.  He opined within a reasonable degree of medical 
certainty that the veteran contracted amebic dysentery in 
service, and that he had had symptoms of IBS since that time.  

In a statement of April 1999, the veteran's wife stated that 
she met the veteran in April 1946, the month following his 
discharge from service and had been married to him for 52 
years.  She stated that he appeared weary and ill when she 
first met him, that he had gained some weight in 1947, and 
that they were married in June 1947.  She stated that he had 
bowel problems and loss of blood in 1948, at which time rest 
and a bland diet were prescribed.  She stated that, by 1959, 
diarrhea was making him weak, and he had had quite a bit of 
blood loss, and that Dr. Yessian had told her that residuals 
of amebic dysentery could have remained in the veteran's 
system and repeated the illness from which he suffered in 
service.  She stated that during the 1960's and 1970's the 
veteran's bowel problems made it impossible for him to have a 
relaxing and enjoyable quality of life, as colonic spasms 
required proximity to rest rooms, rest, proper foods, and 
calm at meal times, and that it was nearly impossible for him 
to take part in certain activities, such as travel.  

In a statement of April 1999, the veteran stated that Dr. 
Yessian was his treating physician from 1946 to 1957.  

On VA examination in November 1999, the examiner reviewed the 
veteran's service and post-service medical records pertaining 
to his GI symptoms, noting that over the years he had had 
bouts of diarrhea and urgency associated with nervousness or 
anxiety and occasional constipation.  The veteran stated that 
more recently his constipation had become more predominant, 
fairly frequent, and worse than previously, and that he was 
having less diarrhea than previously.  Bowel urgency had 
caused him to soil himself about once or twice a month.  He 
had recently lost some weight which he felt was due to 
increased physical activity and skipping some meals, and he 
currently weighed about 250 pounds.  He reported a good 
appetite and no nausea or vomiting.  

On examination, the abdomen was obese, soft, and non-tender.  
There was no mass, rebound, or guarding.  He seemed to have a 
bit of inconsistent discomfort in the right lower quadrant 
intermittently, which he described as similar to some of the 
discomfort he got when he needed to move his bowels.  He had 
no pain or tenderness on examination.  Prior to moving his 
bowels, he reported the onset of a cramping sensation in the 
left lower quadrant toward the central lower abdomen, which 
sensation usually went away after a bowel movement; he had no 
abdominal discomfort in between.  He was currently treated 
with Metamucil, which seemed to help.  The diagnoses were 
those IBS and radiation proctitis.  

In a letter of August 2001, the RO informed the veteran about 
a recent law, The Veterans Claims Assistance Act of 2000 
(VCAA), which enhanced the VA's obligation to notify him 
about his claims.  He was informed as to what information or 
evidence is required to grant his claims and as to what 
information or evidence is still needed from him in regard to 
his claims.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in May 1996 and March 1999), Statement of 
the Case (in August 1996), Supplemental Statements of the 
Case (in August 1997, January 2000, and February 2002), and 
in a letter sent to the veteran (in August 2001), the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
private medical providers).  The RO has also sought and 
obtained examinations, to include those conducted by VA in 
1993, 1995, and 1999, and has sought an independent medical 
expert advisory opinion in 1995.  Additionally, the RO has 
provided the veteran with the opportunity for hearings, which 
were conducted at the RO in May 1991 and January 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under the (old) rating criteria in effect prior to November 
1962, mucous colitis [called also spastic or irritable colon, 
and IBS] was rated as for spastic colitis.  The 1945 VA 
Schedule for Rating Disabilities, Diagnostic Code 7320.  

A noncompensable rating is warranted for mild or moderate 
spastic colitis manifested by slight disturbances of bowel 
functions not impairing health.  A 10 percent rating requires 
severe spastic colitis manifested by constipation or 
diarrhea, or alternating constipation and diarrhea, with more 
or less constant pain and distress.  The 1945 VA Schedule for 
Rating Disabilities, Diagnostic Code 7319.  [A 10 percent 
rating was the maximum percentage disability rating provided 
under Diagnostic Code 7319 under the old rating criteria.]  

Under the (new) rating criteria in effect on and after 
November 1962, a noncompensable rating is warranted for mild 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating requires moderate irritable colon syndrome manifested 
by frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating requires severe irritable 
colon syndrome manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

Where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (2001).  

Unless clearly provided otherwise, newly enacted laws are 
presumed to operate prospectively only.  Landgraf v. USI Film 
Products, 511 U.S. 244, 280 (1994).  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless the Congress has provided 
otherwise or permitted the VA to do otherwise and the VA has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

When a provision of the VA Schedule for Rating Disabilities 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  If the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that the VA 
may, if warranted by the facts of the claim, award an 
increased rating based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  

Accordingly, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment.  The Board should apply the 
prior version of the regulation to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  VAOPGCPREC 3-2000.  

In this case, the new rating criteria are more favorable to 
the claimant, as a result of which disposition of the claim 
shall be in accordance with the procedure outlined in 
VAOPGCPREC 3-2000.  


A.  A Compensable Rating for IBS Prior to December 31, 1954

In a March rating 1999 decision, the RO assigned a 
noncompensable rating for IBS from March 7, 1946 through 
December 30, 1954.  After reviewing the entire evidence of 
record, the Board concludes that a compensable rating for IBS 
was not warranted prior to December 31, 1954, because the 
evidence from 1946 through December 30, 1954 did not show 
severe IBS such as to warrant a 10 percent rating under the 
old rating criteria.  

In reaching this determination, the Board has considered the 
following facts:  the veteran was considered to have 
recovered from amebic dysentery at the time of hospital 
discharge in March 1946; the findings regarding the abdominal 
wall and viscera, anus, and rectum were all normal on 
separation examination in March 1946; the post-service 
evidence is devoid of contemporaneous medical records of 
treatment of the veteran for GI pathology from 1946 to 1953; 
the veteran in May 1991 testified that he experienced some 
pain and episodes of mild GI distress including diarrhea 
between 1946 and an unspecified date in 1954, but that they 
were not serious enough to cause him to seek medical 
treatment; the veteran's wife in May 1991 testified that the 
veteran had seen Dr. Yessian in 1947 for a physical check-up, 
but that nothing was mentioned at that time about his in-
service dysentery, and that she prepared the veteran meals 
consistent with a bland diet following their marriage in 
1948; the veteran made a contradictory statement in April 
1992 that he first sought treatment from Dr. Yessian for GI 
problems in 1947; the veteran's wife stated in April 1999 
that the veteran appeared weary and ill when she first met 
him in April 1946, that he had gained some weight in 1947, 
and that he had bowel problems and loss of blood in 1948, at 
which time rest and a bland diet were "prescribed" by an 
unidentified source; a past medical history of amebic 
dysentery in 1945 and colitis of an unspecified degree of 
severity for about a year in 1952 was noted on private 
physical examination in February 1982; Dr. Clarkston's May 
1995 review of the evidentiary record showed treatment of the 
veteran for dysentery in service, after which he improved and 
did not seek medical care again for this until an unspecified 
date in 1954; the August 1995 VA examiner referred to the 
well-documented record which showed that the veteran was 
treated for amebic dysentery in service, and that he 
thereafter had intermittent bouts of diarrhea with occasional 
blood until an unspecified date in 1954, when Dr. Yessian 
treated him for nervous diarrhea with a bland diet; Dr. 
Yessian in February 1959 indicated that examination of the 
veteran at an unspecified date in 1954 showed clinical 
findings and symptomatology of nervous diarrhea with mucous 
diarrhea; the veteran stated in April 1991 that he was 
treated by Dr. Yessian for bowel problems at an unspecified 
date in 1954; and Dr. Lovering in July 1956 indicated that 
the veteran gave a history of treatment for colitis by Dr. 
Yessian "about a year ago," which would date that treatment 
to 1955.  

None of the foregoing evidence shows the presence of severe 
IBS manifested by constipation or diarrhea, or alternating 
constipation and diarrhea, with more or less constant pain 
and distress from March 1946 through December 30, 1954.  

Rather, that evidence, in the aggregate, indicates that the 
veteran recovered from his in-service amebic dysentery by the 
time of his separation from service in March 1946, and 
thereafter, through an unspecified date in 1954, suffered 
from no more than mild or moderate IBS, manifested by slight 
disturbances of bowel functions that did not impair his 
health.  

This conclusion is supported by the following:  the lack of 
contemporaneous post-service medical records showing 
treatment of the veteran for GI pathology from 1946 through 
1953; the veteran's May 1991 hearing testimony that he 
experienced some pain and episodes of mild GI distress 
between 1946 and an unspecified date in 1954, but that they 
were not serious enough to cause him to seek medical 
treatment; the veteran's wife's May 1991 hearing testimony to 
the effect that the veteran had consulted Dr. Yessian as 
early as 1947, but not for treatment for GI problems; the 
lack of specificity of the degree of severity of the colitis 
from which the veteran reportedly suffered in 1952; Dr. 
Clarkston's May 1995 conclusion that the record showed that 
the veteran improved following treatment for dysentery in 
service and did not seek medical care again for this until an 
unspecified date in 1954; and the August 1995 VA examiner's 
conclusion that the veteran only had intermittent bouts of 
diarrhea with occasional blood post service until an 
unspecified date in 1954.  

The veteran's history of experiencing some pain and mild GI 
distress including diarrhea between 1946 and 1954 which were 
not serious enough to cause him to seek medical treatment; 
his wife's history that he had gained some weight in 1947 and 
that he had bowel problems and loss of blood in 1948; the 
reported history of colitis of an unspecified degree of 
severity in 1952; and the August 1995 VA examiner's notation 
of a history of intermittent bouts of diarrhea with 
occasional blood from 1946 to 1954 do not clinically indicate 
that the veteran had severe IBS manifested by constipation or 
diarrhea, or alternating constipation and diarrhea, with more 
or less constant pain and distress such as to warrant a 10 
percent rating prior to December 31, 1954.  

The Board finds that the evidentiary lack of specificity of 
the date in 1954 on which the veteran's IBS symptoms 
increased in severity simply does not permit the grant of a 
10 percent rating at any time prior to December 31, 1954.  

In this regard, the Board notes that the record documents 
several attempts on the part of the veteran, his 
representative, and the RO to develop the evidence by seeking 
to obtain additional medical records of reported treatment of 
the veteran for GI complaints in 1954, but those efforts were 
fruitless.  At the May 1991 hearing, the veteran testified 
that he had attempted to obtain a report of a 1954 
sigmoidoscopic examination that he had undergone at a private 
hospital, but the hospital informed him that no such record 
could be found.  Subsequent May 1991 statements from the 
veteran and his representative noted that inquiry of several 
possible sources regarding additional medical records of his 
past treatment by Dr. Yessian produced negative results.  
Neither Dr. Yessian's February 1959 medical certificate 
referencing office records dated in 1954 nor any other 
medical evidence of record indicates with any degree of 
specificity the exact date in 1954 when the veteran's IBS 
increased in severity such as to warrant a 10 percent rating.  

As the preponderance of the evidence is against the claim for 
a compensable rating for IBS prior to December 31, 1954, the 
appeal as to this issue is denied.  


B.  A Rating in Excess of 10 percent for IBS Prior to October 
18, 1957

In a March 1999 decision, the RO assigned a 10 percent rating 
for the veteran's IBS beginning December 31, 1954 through 
October 17, 1957.  After reviewing the entire evidence of 
record, the Board concludes that the RO properly rated the 
veteran's IBS as 10 percent disabling during this period.  

In reaching this determination, the Board has considered Dr. 
Yessian's February 1959 medical certificate wherein he stated 
that physical and sigmoidoscopic examination of the veteran 
on an unspecified date in 1954 revealed clinical findings and 
symptomatology of nervous diarrhea with mucous diarrhea, with 
sigmoidoscopic findings of patches of mucous, and a bland 
diet was prescribed.  As discussed above, several other 
references in the evidentiary record, both lay and medical, 
to increased symptoms of IBS requiring medical treatment 
beginning in 1954 confirm that year as the year in which the 
veteran's IBS increased in severity.  

However, due to the lack of specificity in the record as to 
the exact date in 1954 on which the veteran's IBS symptoms 
increased in severity, the Board finds that the RO correctly 
assigned December 31, 1954 as the effective date of the 
increase to 10 percent.  

The sole question for appellate consideration is whether a 
rating in excess of 10 percent was warranted during the 
period from December 31, 1954 to October 18, 1957, when the 
RO reduced the rating from 10 percent to no percent.  The 
record during that period reflects continuing medical 
observation and treatment for IBS by Dr. Yessian, as noted in 
Dr. Lovering's July 1956 examination report which indicated 
that the IBS had been under control with a low-residue, non-
irritating diet.  

Inasmuch as 10 percent was the maximum percentage disability 
rating available for the service-connected IBS under 
Diagnostic Code 7319 of the old rating criteria, the Board 
finds that this was the proper rating for severe IBS during 
this period, and the appeal with respect to the claim for a 
rating in excess of 10 percent for IBS prior to October 18, 
1957 is thus denied.  


C.  A Compensable Rating for IBS Prior to November 5, 1990

As to the propriety of the reduction in rating from 10 
percent to no percent effective on October 18, 1957, the 
Board finds that the evidence does not support the assignment 
of a compensable rating as of that date under the old rating 
criteria.  

As noted hereinabove, Dr. Lovering's July 1956 examination 
report indicated that the veteran's IBS was already under 
control at that time with a low-residue, non-irritating diet, 
and current rectal examination was normal.  At the time of 
Dr. Lovering's next examination on October 18, 1957, the 
veteran reported that he was in good health with respect to 
his GI disability picture, and the examiner found that his 
IBS had been under good control during the past year and that 
a current rectal examination was again normal.  Moreover, the 
two examination reports indicated that the veteran had gained 
2.5 pounds in the interim.  

Inasmuch as the clinical findings show that the veteran's IBS 
had materially improved by the time of the October 18, 1957 
examination, that this improvement had been maintained over 
the past year, and that it was no longer severely disabling, 
the Board finds that the reduction in rating from 10 percent 
to no percent was warranted effective that date.  

Specifically, the evidence as of the October 18, 1957 
examination report no longer showed the presence of severe 
IBS manifested by constipation or diarrhea, or alternating 
constipation and diarrhea, with more or less constant pain 
and distress.  Rather, it was consistent with no more than 
mild or moderate IBS which was manifested by slight 
disturbances of bowel functions that did not impair the 
veteran's health.  

Additionally, the evidence beginning on October 18, 1957 
through October 1962 did not warrant a compensable rating 
under the old rating criteria, as severe IBS was not 
objectively demonstrated during this period.  Rather, that 
evidence continued to show no more than mild or moderate IBS 
which was manifested by slight disturbances of bowel 
functions that did not impair the veteran's health.  

Dr. Lovering's December 1958 examination report indicated 
that the veteran continued to be in good health with respect 
to his GI disability picture, and that he currently 
experienced no difficulty with his colitis.  Although he 
reported considerable gas, with sensitivity to spicy foods, 
current examination of the abdomen was negative, and the 
veteran had gained 5.5 pounds since Dr. Lovering last 
recorded his weight in October 1957.  

Dr. Yessian's February 1959 medical report indicated that the 
veteran's IBS had improved.  The veteran gave no recent 
history of colitis when again examined by Dr. Lovering in 
June 1961, and he stated that his rectal irritation was 
improved over the previous year.  Although he reported an 
episode of bright red blood in the stool a month ago, current 
examination of the abdomen was negative, rectal examination 
showed only minimal rectal irritation, and the veteran had 
gained 12.5 pounds since Dr. Lovering last recorded his 
weight in December 1958.  The evidence is devoid of medical 
records of treatment of the veteran for GI pathology 
thereafter through 1962.  

Lastly, the evidence from November 1962 through November 4, 
1990 did not warrant a compensable rating under the new 
rating criteria, as moderate IBS manifested by frequent 
episodes of bowel disturbance with abdominal distress was not 
objectively demonstrated during this period.  Rather, the 
evidence was consistent with no more than mild IBS manifested 
by disturbances of bowel function with occasional episodes of 
abdominal distress.  

The evidence is devoid of medical records of treatment of the 
veteran for GI pathology from 1962 to 1981 and from 1983 to 
1989.  The sole contemporaneous medical report during this 
period, a private examination report of February 1982, 
indicated that the veteran had had yearly employer's physical 
examinations and was noted to have always been a healthy man.  

The examination report further indicated that the abdomen was 
supple and benign, a stool hematest was negative, and the 
veteran had gained 35 pounds since Dr. Lovering last recorded 
his weight in June 1961.  This February 1982 examination 
report clearly does not show that the veteran was suffering 
from moderate IBS manifested by frequent episodes of bowel 
disturbance with abdominal distress.  

The veteran's wife's April 1999 general observations of the 
veteran's GI symptoms during the 1960's and 1970's and how 
they affected his life provide no basis for the grant of a 
compensable rating during this period, because they lack 
clinical details with respect to the degree and frequency of 
his reported colonic spasms and other GI symptoms, and, 
standing alone, do not show that his IBS was more than mildly 
disabling (i.e., manifested by more than disturbances of 
bowel function with occasional episodes of abdominal 
distress).  

As the preponderance of the evidence is against the claim for 
a compensable rating for IBS under either the old or new 
rating criteria prior to November 5, 1990, the appeal as to 
this issue is denied.  


D.  An Increased Rating for IBS, Currently Evaluated as 10 
percent Disabling

In a May 1996 rating decision, the RO implemented the Board 
decision that month granting service connection for IBS, and 
assigned the 10 percent rating for that disorder under the 
new rating criteria beginning on November 5, 1990.  The 10 
percent rating has been in effect up to the present time.  

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 10 percent is not 
warranted, because the clinical findings in the record from 
1990 to 1999 do not show that the veteran suffered from 
severe IBS so as to warrant a 30 percent rating under 
Diagnostic Code 7319.  

Severely-disabling IBS manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress is clearly not demonstrated by the 
evidentiary record.  

This consists of the following:  Dr. Clarkston's May 1995 
attribution of the veteran's subsequent radiation proctitis 
to irradiation of (non-service-connected) prostate carcinoma 
in 1989-90; the veteran's denial of GI symptoms and the 
negative findings for bowel and abdominal pathology on 
private examination in November 29, 1990; Dr. Glicksman's 
July 1994 attribution of the veteran's increased frequency of 
bowel movement during the period December 1990 to February 
1991 to radiation therapy for (non-service-connected) 
prostate cancer, and his notation that his bowel movements 
returned to a pre-treatment state following completion of the 
treatment, with only occasional episodes of diarrhea; Dr. 
Sheinfeld's evaluation that the veteran's bowels were 
functioning well and the negative findings for abdominal 
pathology on examination in May 1991; the veteran's May 1991 
hearing testimony that he currently had only periodic GI 
symptoms, on and off, and that he took no medications and was 
not under medical treatment for GI problems; Dr. Sheinfeld's 
evaluation that the veteran was having good bowel movements 
and the negative findings for abdominal pathology on 
examination in August 1991; the barium enema findings of 
periodic segmental contractions of the sigmoid colon felt to 
be consistent with only mild spasm in February 1992; Dr. 
Sheinfeld's negative findings for abdominal pathology on 
examination in August 1992; Dr. Pressman's negative 
laboratory tests for pertinent GI pathology in September 
1992; the findings of only occasional hard stools or loose 
bowel movements, occasional lower abdominal discomfort 
relieved by a bowel movement, and slight lower abdominal 
tenderness, and the negative laboratory tests for pertinent 
GI pathology, on VA GI examination in March 1993; the 
negative findings for colitis on VA endoscopic examination in 
April 1993; the veteran's May 1993 VA examination history of 
lower abdominal pain for approximately one week per month, or 
40 times per year -- indicative of less than constant 
abdominal distress; Dr. Sheinfeld's attribution of the 
veteran's rectal urgency to (non-service-connected) radiation 
proctitis and otherwise negative findings for abdominal 
pathology, and the impression that there was no evidence of 
disease on examination in August 1993; Dr. Sheinfeld's 
negative findings for abdominal pathology and the impression 
that there was no evidence of disease on examination in March 
1994; the veteran's complaints of gas and abdominal 
discomfort, with findings of good bowel sounds on abdominal 
examination by Dr. Pressman in August 1994; the veteran's 
history of some rectal urgency with occasional episodes of 
incontinence, but generally formed bowel movements, and the 
negative findings for abdominal and rectal pathology on 
gastroenterological and fiberoptic examination in September 
1994 by Dr. Feller, who opined that the veteran's bowel 
problems were more likely to be annoying than serious; the 
veteran's August 1995 VA examination history of only 
occasional bouts of diarrhea and urgency, sometimes 
associated with lower abdominal cramps, and diarrhea 
alternating with constipation for a few days, but that his 
symptoms were generally quiescent when not exacerbated by 
nervousness or anxiety; the benign abdominal findings except 
for vague right lower quadrant discomfort, and normal 
sigmoidoscopic findings pertaining to the service-connected 
IBS on VA GI examination in August 1995; Dr. Pressman's 
negative findings for abdominal pathology on examinations 
from late 1995 to early 1996; and the veteran's November 1999 
VA examination history of a good appetite, no nausea or 
vomiting, only fairly frequent constipation, and less 
diarrhea, with negative findings for abdominal pathology on 
examination except for minor inconsistent discomfort 
intermittently, including the examiner's notations that the 
veteran had no abdominal discomfort outside of a cramping 
sensation preceding bowel movements which usually went away 
following a bowel movement, and that his symptoms were 
ameliorated by prescribed Metamucil.  

Rather, the foregoing evidence is consistent with no more 
than moderate IBS manifested by frequent episodes of bowel 
disturbance with abdominal distress, warranting a rating of 
no more than 10 percent under Diagnostic Code 7319.  

The Board notes in this regard that no GI or rectal symptoms 
and findings noted in the above record from 1990 to 1999 
attributable to postoperative radiation therapy for prostate 
cancer, such as radiation proctitis and temporary increased 
frequency of bowel movements, may be considered in evaluating 
the veteran's service-connected IBS, inasmuch as he is not 
service connected for prostate cancer.  

The veteran's January 1997 hearing contention that he had 
suffered from basically "continuous abdominal distress since 
1990" is not supported by the numerous contemporaneous 
medical histories he gave during numerous examinations and 
evaluations performed during this period and described in 
detail above, or by the clinical findings noted on those 
examinations and evaluations.  

In fact, the veteran himself contradicted that very 
contention elsewhere in his hearing testimony, denying that 
he suffered from "continuous abdominal discomfort" and 
stating instead that it was only frequent.  Also, his wife 
testified that his abdominal pain had been relieved by 
medication and a special diet.  

As the preponderance of the evidence is against the claim for 
a rating in excess of the currently-assigned 10 percent for 
the service-connected IBS, the appeal as to this issue is 
denied.  





ORDER

A compensable rating for the service-connected IBS prior to 
December 31, 1954 is denied.  

A rating in excess of 10 percent for the service-connected 
IBS prior to October 18, 1957 is denied.  

A compensable rating for the service-connected IBS prior to 
November 5, 1990 is denied.  

A rating in excess of the currently-assigned 10 percent for 
the service-connected IBS is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

